Appeal Dismissed and Memorandum Opinion filed November 22, 2022.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-22-00611-CV

     KOMERICA POST, LLC AND DONG WOOK YANG, Appellants

                                        V.
                            JAI SUNG BYUN, Appellee

                   On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2016-12612

                            MEMORANDUM OPINION

      This appeal is from a turnover order signed August 15, 2022, which is a final
judgment. See Schultz v. Fifth Judicial Dist. Court of Appeals, 810 S.W.2d 738,
740 (Tex. 1991) (orig. proceeding), abrogated on other grounds by In re
Sheshtawy, 154 S.W.3d 114, 124–25 (Tex. 2004 (orig. proceeding). The clerk’s
record was filed September 19, 2022. The reporter’s record was filed October 5,
2022. No brief was filed.
      On September 27, 2022, this court issued an order stating that unless
appellant filed a brief on or before October 17, 2022, the appeal was subject to
dismissal without further notice for want of prosecution. See Tex. R. App. P.
42.3(b).

      Appellant filed no brief or other response. We dismiss the appeal.



                                      PER CURIAM


Panel consists of Justices Zimmerer, Spain, and Hassan.




                                        2